          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

DEVERICK SCOTT
ADC #131042                                                PLAINTIFF

v.                      No. 5:17-cv-98-DPM

DANNY BURL, Warden,
Tucker Max Unit, ADC, et al.                             DEFENDANTS

                            JUDGMENT
     1. Scott's claims against Christopher, Neal, Neese, and Cocran are
dismissed without prejudice.
     2. Scott's corrective inaction claims against Burl and Kelley are
dismissed without prejudice.
     3. All other claims are dismissed with prejudice.



                                                 v
                                D .P. Marshall Jr.
                                United State District Judge
